ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Arete Associates                                 )   ASBCA Nos. 59302, 59389
                                                 )
Under Contract No. N00014-03-C-0153 et al.       )

APPEARANCES FOR THE APPELLANT:                       Stephen D. Knight, Esq.
                                                     Zachary D. Prince, Esq.
                                                      Smith Pachter Mc Whorter PLC
                                                      Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.




                                               £~~
       Dated: 12 February 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59302, 59389, Appeals of Arete
Associates, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals